Title: To Benjamin Franklin from Joseph Sherwood, 21 July 1767
From: Sherwood, Joseph
To: Franklin, Benjamin


21st. July 1767
Joseph Sherwood’s respects to Benjn. Franklyn Esqr., Sherwood has applied to the Plantation, and Secretary of States Office (where the Patents &c. are Recorded) both of whom Absolutely refuse to give Copies, being as they say totally unusual and Extra Official; Sherwood has Perused and Considered the Papers very Attentively, and from his own Ideas of the Case Apprehends, there is very little Foundation to Support the Claim of Registrar &c. in Opposition to the Grant of the Crown; But will call on B Franklyn Esqr. the first opportunity.
 Addressed: To / Benjn. Franklyn Esqr. / at Mrs. Stevensons / in Craven Street / Strand
